            Case 7:18-cr-00291-VB Document 321 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA                                      :
                                                              :
                                                                   ORDER
v.                                                            :
                                                              :
                                                                   18 CR 291-10 (VB)
HECTOR SANCHEZ,                                               :
                                    Defendant.                :
--------------------------------------------------------------x

        Defendant Hector Sanchez has submitted an undated letter to the Court, which was
received by the Court on January 15, 2021. The letter, liberally construed, seeks a reduction of
sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in light of the COVID-19 pandemic. The
letter will be separately docketed.

        Section 3582(c)(1)(A)(i) authorizes the Court to reduce a term of imprisonment
previously imposed for “extraordinary and compelling reasons.” However, the statute contains
an explicit exhaustion requirement that must be complied with prior to the filing of such a
motion: “[T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
the defendant after the defendant has fully exhausted all administrative rights to appeal a failure
of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from
the receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may
reduce the term of imprisonment . . . if it finds that . . . extraordinary and compelling reasons
warrant such a reduction.”

        Defendant does not claim to have exhausted or even attempted to exhaust his
administrative rights. The Court does not have the power to waive the exhaustion requirement.
See, e.g., United States v. Ogarro, 2020 WL 1876300, at *3–5 (S.D.N.Y. Apr. 14, 2020); United
States v. Roberts, 2020 WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020).

       Accordingly, the application is DENIED WITHOUT PREJUDICE to refiling after
defendant demonstrates that the exhaustion requirement has been satisfied.

        Chambers will mail a copy of this Order to defendant at the following address:

        Hector Sanchez, Reg. No. 00911-138
        Federal Correctional Institution Ray Brook
        P.O. Box 900
        Ray Brook, NY 12977

Dated: January 15, 2021                              SO ORDERED:
       White Plains, NY


                                                     ____________________________
                                                     Vincent L. Briccetti, U.S.D.J.
